t c no united_states tax_court countryside limited_partnership clp holdings inc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date r has moved to compel production of documents ps object claiming that the documents are protected from disclosure by among other privileges the so-called federally_authorized_tax_practitioner fatp privilege described in sec_7525 i r c we have determined that the fatp privilege applies subject_to r’s right to show the privilege does not apply to do that r must show that the requested documents are written communications in connection with the promotion of cases of the following petitioners are consolidated herewith countryside limited_partnership clp holdings inc tax_matters_partner docket no clp promisee l l c wmc realty corp tax_matters_partner docket no manchester promisee l l c amw realty corporation tax_matters_partner docket no corporate tax_shelters and thus that the exception in sec_7525 i r c to the fatp privilege applies held ps have the burden of proving the preliminary facts necessary to establish the fatp privilege r has the burden of proving the preliminary facts necessary to establish the exception held further the meeting notes in question not communicated to anyone are not a written communication that can satisfy that element of the sec_7525 i r c exception held further the written minutes in question are not within the sec_7525 i r c exception because r failed to show that the fatp promoted a corporate_tax_shelter richard a levine and elliot pisem for petitioners jill a frisch for respondent opinion halpern judge these consolidated cases are partnership- level actions based on petitions filed pursuant to sec_6226 we have issued a report granting participating partner arthur m winn’s motion for partial summary_judgment in docket no countryside ltd pship v commissioner tcmemo_2008_3 respondent has by two similarly styled motions nos and the motions moved to compel production of documents in docket no petitioners object to the motions claiming that the all section references are to the internal_revenue_code_of_1986 as amended the code documents are protected from disclosure by either the attorney-client_privilege or the so-called federally_authorized_tax_practitioner fatp privilege described in sec_7525 we have resolved by order all issues with respect to the motions except that with respect to certain documents described infra we have determined that the documents contain privileged communications protected from disclosure by the fatp privilege but subject_to respondent’s right to show that the exception to the fatp privilege in sec_7525 applies sec_7525 as applicable to the privileged documents provides that the fatp privilege does not apply to written communications in connection with promoting corporate participation in a tax_shelter for the reasons stated infra we determine that the documents here in question were not such communications background the documents responsive to motion no a series of documents all entitled estate_planning meeting minutes the minutes constitute a cumulative chronicle of communications in part confidential from clients including countryside limited_partnership the partnership to their attorneys for legal advice or to timothy egan mr egan whom we have found to be an fatp for tax_advice or from those individuals back to their clients the entries in the minutes begin date and end date the document responsive to motion no is two pages of handwritten notes the notes made by lawrence h curtis mr curtis a member of the partnership recording confidential communications regarding tax_advice received during a meeting with among others mr egan discussion i sec_7525 sec_7525 provides a limited privilege equivalent to the attorney-client_privilege to communications regarding tax_advice between a taxpayer and any fatp sec_7525 as applicable to communications made before date the title estate_planning meeting minutes is a misnomer in that by the meetings regularly involved a wide range of matters affecting various business entities including many topics unrelated to estate_planning with respect to communications made after date sec_7525 provides as follows sec_7525 section not to apply to communications regarding tax_shelters --the privilege under subsection a shall not apply to any written communication which is-- between a federally_authorized_tax_practitioner and-- a any person b any director officer employee agent or representative of the person or c any other person holding a capital or profits interest in the person and continued provides as follows sec_7525 section not to apply to communications regarding corporate tax_shelters --the privilege under subsection a shall not apply to any written communication between a federally_authorized_tax_practitioner and a director shareholder officer_or_employee agent or representative of a corporation in connection with the promotion of the direct or indirect participation of such corporation in any_tax shelter as defined in sec_6662 petitioners have the burden of proving the preliminary facts necessary to establish the privilege respondent has the burden of proving the preliminary facts necessary to establish the exception see 492_f3d_806 7th cir petitioners have met their burden and the question before us is whether respondent has met his burden ii arguments of the parties respondent argues that the sec_7525 exception applies and that the minutes and notes do not embody privileged communications because the series of countryside transactions that are the subject of this litigation are a tax_shelter continued in connection with the promotion of the direct or indirect participation of the person in any_tax shelter as defined in sec_6662 in countryside ltd pship v commissioner tcmemo_2008_3 under the heading facts on which we rely we described much of the series of transactions that is the subject of this litigation at the most general level the series of transactions involves federal tax questions associated with continued as defined in sec_6662 and the documents withheld by petitioners are in connection with the promotion of the participation of petitioners’ corporate general partners in the transactions petitioners argue that the sec_7525 exception does not apply because respondent has failed to provide evidence of several elements necessary to that provision’s application viz the promotion of a corporation’s participation in any_tax shelter and in the case of the notes a written communication petitioners argue that respondent’s failure to provide evidence that all the elements of sec_7525 have been satisfied renders the provision inapplicable iii analysis a introduction we agree with petitioner that for the fatp privilege not to apply because of the application of the sec_7525 exception respondent must produce evidence that all the elements of the exception are satisfied cf united_states v bdo seidman l l p supra pincite p roponent of the tax practitioner privilege must establish each element the elements of the sec_7525 exception are not free of interpretative difficulties see eg id pincite scope of the tax_shelter exception valero energy corp v continued distributions by the partnership in redemption of interests of its members united_states no c n d ill date corrected memorandum opinion and order ‘promotion’ of tax_shelter in no report have we addressed sec_7525 in this report we need go no further than to consider the elements of promotion and written communication we shall start with the latter we shall in each case assume that respondent has shown that the other elements necessary for the application of the sec_7525 exception have been satisfied but we do so only to isolate the element we are considering b written communication as stated supra the notes consist of two pages handwritten by mr curtis recording confidential communications regarding tax_advice received during a meeting with among others mr egan respondent’s argument that the notes are a written communication is succinct written notes of oral communications are ‘written communications’ under any plausible construction petitioners’ response is also succinct ie the plain meaning of written communications requires some transmission of written material from one person to another petitioners state and respondent does not contradict them that mr curtis did not share his notes with any other person we have examined the notes and they are just that notes they are neither a verbatim record of an oral communication nor anything resembling that they appear to be nothing more than the holographic record of the salient points of a discussion we conclude that information was communicated to and perhaps by mr curtis but not in this case in writing the court_of_appeals for the seventh circuit said in united_states v bdo seidman l l p supra pincite because the sec_7525 exception is limited to written communications oral communications between a tax practitioner and the corporate agent remain within the general_rule of privilege although the court_of_appeals was not addressing the question we address here concerning notes of an oral communication we think the distinction that court drew is relevant to the question we face the notes were not communicated to anyone therefore they do not constitute a written communication that can satisfy that element of the sec_7525 exception the fatp privilege accorded to the notes is not subject_to the exception in sec_7525 c promotion respondent argues the facts show that mr egan was promoting the countryside transactions in support of that claim respondent alleges among other things that mr egan played a substantial role in structuring countryside and similar transactions and was involved in organizing structuring and assisting with respect to tax_shelter transactions known as basis swaps for winn-controlled partnerships and corporations petitioners respond mr egan a longstanding tax advisor to petitioners and to other members of the winn organization performed precisely the kind of one-on-one tax_advice and counseling that is the antithesis of a ‘promotional’ relationship petitioners support their claim with respect to mr egan’s relationship to what we shall call the winn organization with excerpts from his deposition taken by respondent in these cases in those excerpts mr egan testifies to the following he began his relationship with the winn organization in when he was a second-year staff accountant at an accounting firm asked to review a tax_return he is now a tax partner at pricewaterhousecoopers pwc servicing the winn organization account he prepares tax returns for the winn organization entities the winn family trusts mr winn himself his family members and corporate general partners generally s_corporations presently percent of his work for the winn organization involves tax compliance ie return preparation with the balance encompassing tax planning answering questions and responding to notices and inquiries from federal and state by the term winn-controlled partnerships and corporations respondent refers to various entities including the partnership in which arthur winn and his associates held an interest tax officials the winn organization is billed pursuant to engagement letters at a fixed fee for tax compliance work for all other work the organization is billed by the hour hours expended times a rate pursuant to a schedule provided to the organization winn organization personnel consult him with respect to the tax implications of the organization’s real_estate transactions he provides tax_advice with respect to both contemplated and completed transactions he has telephone conversations with winn organization personnel once or twice weekly and meets with them once or twice monthly he provided tax_advice on various alternatives that winn organization personnel considered in connection with the partnership redemptions and associated transactions that are under review in these consolidated cases he had previously made similar recommendations to the winn organization in connection with similar transactions advising clients with respect to the tax aspects of partnership redemptions is a regular part of his practice and he has been providing advice to clients including the winn organization on that subject for his entire career in formulating the advice here under examination he applied knowledge as to the tax consequences of partnership redemptions that he believes are well known among partnership tax professionals in formulating that advice he did not rely on any generic prototypes descriptive materials or files maintained by pwc he had recourse to tax specialists in the pwc national_office in washington d c who help him understand complex provisions of the internal_revenue_code and associated regulations but he received from them no descriptive materials regarding the tax structure in issue here in pertinent part sec_7525 provides that there is no fatp privilege with respect to any written communication in connection with the promotion of corporate participation in any_tax shelter emphasis added the term promotion is not defined in sec_7525 a commonly used dictionary contains alternative meanings including encouragement of the progress growth or acceptance of something furtherance and advertising publicity the american heritage dictionary of the english language 4th ed the verb promote is alternatively defined to mean to urge the adoption of and to attempt to sell or popularize by advertising or publicity id other courts considering the meaning of the term promotion in sec_7525 have reached different answers compare 507_fsupp2d_138 d r i the term applies to the peddling of prepackaged tax_shelters with valero energy corp v united_states no c n d ill date corrected memorandum opinion and order the term applies to a person who organizes or assists in organizing a tax_shelter there appears to be sufficient ambiguity in the meaning of the term that we are justified in looking to legislative_history sec_7525 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_750 sec_7525 as enacted in was added in conference between the house of representatives and the senate on the senate’s amendment to h_r 105th cong 2d sess which was enacted as publaw_105_206 the conferees defined a tax_shelter as any partnership entity plan or arrangement a significant purpose of which is the avoidance or evasion of income_tax h conf rept pincite 1998_3_cb_747 they added the conferees do not understand the promotion of tax_shelters to be part of the routine relationship between a tax practitioner and a client accordingly the conferees do not anticipate that the tax_shelter limitation will adversely affect such routine relationships id we are satisfied in view of excerpts from respondent’s deposition of mr egan the truth of which respondent does not this court’s function in the interpretation of the code is to construe the statutory language so as to give effect to the intent of congress 109_tc_463 affd 192_f3d_844 9th cir see 310_us_534 where the statute is ambiguous it is well established that we may look to its legislative_history and to the reason for its enactment merkel v commissioner supra pincite see united_states v am trucking associations supra pincite question that mr egan has had a long close relationship with the winn organization preparing returns assisting with tax planning when asked answering questions when asked and responding to notices and inquiries from federal and state tax officials his advice with respect to the partnership redemptions and associated transactions under review in these cases was furnished as was similar advice with respect to similar transactions as part of a long-standing ongoing and hence routine relationship with the winn organization mr egan provided tax_advice to the winn organization when requested to do so and his advice here followed the same regular course of procedure as did his other tax_advice including tax_advice related to partnership redemptions his employer pwc had no stake in the outcome of the transactions under review in this case other than in the continued retention of the winn organization as a client it did not receive a fixed fee or a fee based on a percentage of some claimed tax saving it was paid_by the hour pursuant to a rate schedule for mr egan’s time in rendering his advice just as it was for the other services outside of return preparation that he rendered to the winn organization respondent has focused on mr egan as promoting the countryside transactions we read the conferees’ statements quoted above as distinguishing tax_advice given in the course of a relationship such as that between mr egan and the winn organization from the promotion of a client’s participation in a tax_shelter there may be a point at which an fatp’s actions cross_the_line and will no longer be encompassed within the routine relationship between an fatp and his client and will amount to tax_shelter promotion respondent has however failed to show us that mr egan’s communications with the winn organization with respect to the partnership redemptions and associated transactions before us crossed that line he rendered advice when asked for it he counseled within his field of expertise his tenure as an adviser to the winn organization was long and he retained no stake in his advice beyond his employer’s right to bill hourly for his time respondent has failed to show us that he crossed the line from trusted adviser to promoter sec_6111 provides that confidential_corporate_tax_shelters are subject_to the tax_shelter_registration rules of sec_6111 a confidential_corporate_tax_shelter is a transaction for which among other things the tax_shelter promoters may receive fees in excess of dollar_figure sec_6111 for purposes of sec_6111 the term promoter is defined as a person who participates in the organization management or sale of the tax_shelter sec_6111 while in in sec_7525 congress cross-referenced sec_6662 now ii for the definition of the term tax_shelter applicable to sec_7525 neither in sec_7525 nor in the conference committee report did congress cross-reference sec_6111 with respect to the meaning of the term promotion in sec_7525 we draw no inference as to the meaning of the term promotion in sec_7525 from the particularized meaning of the term promoter in sec_6111 for the same reason we continued because mr egan was not a promoter with respect to the countryside transactions communications between mr egan and the winn organization including the minutes at issue in motion no remain privileged iv conclusion on the premises stated we will deny the motions an appropriate order will be issued in docket no continued draw no inference as to the meaning of that term from the description in sec_6700 of persons promoting_abusive_tax_shelters
